Case: 21-60773     Document: 00516469348         Page: 1     Date Filed: 09/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                      September 13, 2022
                                  No. 21-60773
                            consolidated with                             Lyle W. Cayce
                            Nos. 21-60822, 21-60823                            Clerk
                               Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kevin Singleton,

                                                         Defendant—Appellant.


                 Appeals from the United States District Court
                    for the Southern District of Mississippi
               USDC Nos. 5:18-CR-24-1, 5:18-CR-6-1, 5:18-CR-22-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Kevin Singleton pleaded guilty in three separate cases, which were
   consolidated for sentencing; his pleas were made pursuant to written plea
   agreements which contained waivers of the right to appeal his convictions


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60773      Document: 00516469348         Page: 2     Date Filed: 09/13/2022




                                   No. 21-60773
                             c/w Nos. 21-60822, 21-60823

   and sentences on any ground. In district court case number 5:18-CR-6 (No.
   21-60822), Singleton pleaded guilty to conspiring to possess cocaine with
   intent to distribute it, in violation of 21 U.S.C. § 846; possessing heroin with
   intent to distribute it, in violation of 21 U.S.C. § 841(a)(1); possessing 50
   grams or more of methamphetamine with intent to distribute it, in violation
   of § 841(a)(1); and possessing a firearm in furtherance of a drug trafficking
   crime, in violation of 18 U.S.C. § 924(c)(1)(A). He was sentenced to
   concurrent 360-month terms of imprisonment for the drug offenses and to
   60 months of imprisonment on the firearm offense, to run consecutively, for
   a total of 420 months of imprisonment. In both case number 5:18-CR-22
   (No.21-60823) and case number 5:18-CR-24 (No. 21-60773), he pleaded
   guilty to using a communication facility to facilitate a felony drug offense, in
   violation of 21 U.S.C. § 843(b). For those offenses, he was sentenced to 48
   months of imprisonment to run concurrently with each other and with the
   sentence imposed in case no. 5:18-CR-6.
          In this consolidated appeal, Singleton appeals his sentences, arguing
   the district court erred in each case by applying three sentencing
   enhancements: a four-level increase under U.S.S.G. § 3B1.1(a), based on his
   aggravating role in the offense; a two-level increase under U.S.S.G.
   § 2D1.1(b)(16)(E), based on his pattern of criminal conduct; and a two-level
   increase under § 2D1.1(b)(12), for maintaining a drug-distribution premises.
   The Government has filed a motion to dismiss the appeal based on the appeal
   waivers, which the Government argues were knowing and voluntary and
   squarely apply to the issues Singleton raises on appeal or, in the alternative,
   for summary affirmance.
          As part of a valid plea agreement, a defendant may waive his statutory
   right to appeal. See United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006).
   We review de novo whether the appeal waivers bar Singleton’s appeals. See




                                          2
Case: 21-60773     Document: 00516469348         Page: 3    Date Filed: 09/13/2022




                                  No. 21-60773
                            c/w Nos. 21-60822, 21-60823

   United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). In so doing, we
   “conduct a two-step inquiry: (1) whether the waiver was knowing and
   voluntary and (2) whether the waiver applies to the circumstances at hand,
   based on the plain language of the agreement.” United States v. Bond, 414
   F.3d 542, 544 (5th Cir. 2005). For a waiver to be knowing and voluntary, the
   defendant must know that he had a right to appeal and that he was giving up
   that right. United States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).
          Relying on the concurrence in United States v. Melancon, 972 F.2d 566
   (5th Cir. 1992), Singleton argues that the appeal waivers should not be
   enforced because the right to waive an appeal of his sentence could not come
   into existence until after the sentence was pronounced. He asserts that, as a
   result, he could not have knowingly waived his right to appeal his sentences,
   and the appeal waivers unconstitutionally infringed his statutory right to
   appeal. As he concedes, however, a panel of this court has previously
   rejected those arguments. Id. at 567-68 (“The uncertainty of Appellant’s
   sentence does not render his waiver uninformed.”). Moreover, “[t]he
   Supreme Court has repeatedly recognized that a defendant may waive
   constitutional rights as part of a plea bargaining agreement.” Id. at 567.
   Singleton does not argue that his appeal waivers were otherwise unknowing
   or involuntary, nor does he argue that the waivers, each of which expressly
   provided that he agreed to waive his right to appeal his sentence on any
   ground whatsoever, do not apply to the circumstances at hand.               See
   McKinney, 406 F.3d at 746; Bond, 414 F.3d at 544.
         Because the waivers are valid and enforceable and the Government
   has invoked the waivers, Singleton’s appeals are barred. See Story, 439 F.3d
   at 230 & n.5. The Government’s motion to dismiss the appeals is therefore
   GRANTED, and its alternative motion for summary affirmance is
   DENIED AS MOOT. The appeals are DISMISSED.




                                         3